Citation Nr: 0319571	
Decision Date: 08/08/03    Archive Date: 08/13/03

DOCKET NO.  98-15 826A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for right knee 
disability, currently rated 10 percent disabling.  

2.  Entitlement to an increased rating for left knee 
disability, currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Dean, Counsel



INTRODUCTION

The appellant had active service from August 1969 to April 
1974, and again from March 1979 to January 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision by the Detroit, 
Michigan, Regional Office of the Department of Veterans 
Affairs (VA).  


REMAND

Under 38 C.F.R. § 19.9(a)(2) (2002), the Board was authorized 
to obtain additional evidence, clarify evidence, correct a 
procedural defect and undertake additional action essential 
for a proper appellate decision.  In the present appeal, 
pursuant to the authority of 38 C.F.R. § 19.9(a)(2), private 
medical records were obtained and the veteran was afforded an 
additional VA examination in accordance with a Board 
Development Memo of December 2002.  

The United States Court of Appeals for the Federal Circuit 
has recently held that the provisions of 38 C.F.R. 
§ 19.9(a)(2) are invalid because, in combination with 
38 C.F.R. § 20.1304 (2002), they allow the Board to consider 
additional evidence without having remanded the matter to the 
RO for initial consideration of the evidence developed by the 
Board and without having obtained a waiver from the claimant 
of such RO consideration.  Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).    

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:  

1.  The RO should undertake any 
additional development it determines to 
be warranted in this case.  

2.  Thereafter, the RO should 
readjudicate the veteran's claim seeking 
increased ratings for disabilities of the 
right and left knees based on all 
evidence received since its most recent 
consideration of these claims.  If the 
benefits sought on appeal are not granted 
to the appellant's satisfaction, the 
appellant and her representative should 
be furnished a supplemental statement of 
the case and provided an appropriate 
opportunity to respond.  

In accordance with proper appellate procedures, the case 
should then be returned to the Board for further appellate 
consideration.  

The appellant need take no further action unless she is 
otherwise informed, but she may furnish additional evidence 
and argument on the remanded matters while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




